Title: To Benjamin Franklin from James Parker, 10–14 May 1770
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
NYork, May 10. 1770
This only covers the 2d of each of three Setts of Bills of Exchange, the first of which I sent per Lord Hide Packet, Capt. Goddard, the 23d and 25th of last Month, not having any new Acquisitions or Receipts since: One is for £150 Sterling Wats & McEvers on Harley and Drummond——Another for £100 Sterling from Quebec, Colin Drummond on Nesbit, Drummond & Franks; and the other for £50 Sterling H. Thompson on Pearson & Bailie of Liverpool. This last was sent me by Mr. Colden just as the last Packet was going, and cost but 62½——All upon the Post-Office Account. I believe Bills might be had of private Drawers in general for 62½——but good and publick ones are 65 yet. Money indeed grows very scarce here. The Duke Packet, Capt. Goodridge arrived here the 3d Instant I had not a Word from you; I hope you are well, Suppose she is to sail the Beginning of June. Its now eight Months since I have been able to walk well, and I dont know if I ever shall again be able, so that it was Time I quitted the Land-Waiter’s Place, when I could scarce crawl. I wish I could get into some warmer Climate in my Old Age; but as ’tis not likely I can hold long, it is little Matter where I be——a few Days more, it will be all over with me. I shall try to do my Duty while here, and leave the rest to Providence.
In my last I acquainted you with Lewis Jones’ Affair. He being happily got clear, came to thank me, and intreated me not to acquaint his Father. Indeed, I never wrote at all to his Father; and in a Day or two after, finding it would not either be safe or beneficial to him to stay here; he solicited Help to go off: I contributed as much as I could, towards getting him a Passage to So. Carolina, where he will get Employ, and if he behaves well think he may retrieve some of his bad Fortune. My Son told me Mr. Jones had been kind to him in London. I think I have paid that Debt in part at least.
May 14. PS. Having represented to Mr. Colden, that as Bills were low now, I should be glad to take Advantage of it, to send all I could; for that if Importation took place again, it was thought they would infallibly rise; he this Day sent me £300 this Mony, with which and some Money I had already, I immediately purchased a Bill of £200, Sterling which cost but 62½, being the lowest they have been known for many years, drawn by Wats & McEvers, on Harley & Drummond, dated this Day, the first of which I inclose you, and the 2d shall send the first Opportunity.
Mr. Bell the Auctioneer not returned yet from Philadelphia. The Amount of the Whole of the Sales of B. Mecom’s Books came to £175 this Money, but the Commissions, Duty, Rent of a Room, &c. not yet settled, so cannot tell what more will be coming, if any. All our best Respects await you, and Mr. Foxcroft, wishing you Health and Happiness, I am Your most obliged Servant
James Parker
 
Addressed: For / Dr Benjamin Franklin / Craven-Street / London per the Harriot Packet / Capt Lee
Endorsed: J. Pa[rker] May 10. 1770
